Citation Nr: 1744410	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-24 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for spondylolisthesis.

2. Entitlement to service connection for spondylolisthesis.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957.

This appeal arose from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran previously applied for service connection for spondylitis; the Veteran has since submitted new and material evidence demonstrating a connection between his current injury and an older injury suffered in service.

Although the Veteran requested a hearing before the Board, the Veteran failed to appear at his scheduled August 2017 hearing; accordingly, the request for a hearing is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for spondylitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2010 rating decision, the RO denied entitlement to service connection for spondylitis, and the Veteran did not appeal this decision.

2. Evidence received since the January 2010 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1. The January 2010 rating decision that denied entitlement to service connection for spondylitis is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103

2. Evidence received since the January 2010 rating decision with regard to entitlement to service connection for spondylitis is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for spondylitis.


ORDER

The application to reopen the claim of entitlement to service connection for spondylitis is granted.


REMAND

The Veteran contends that he is entitled to service connection for aggravation of his pre-existing spondylitis injury during his National Guard service. To date, the Veteran has not received a Compensation and Pension (C&P) examination to determine whether or not he aggravated his pre-existing spondylitis injury beyond the course of its natural progression during the his National Guard service. Moreover, the Veteran has submitted several letters from medical professionals in which the medical professional intimates that his current condition stems from his active duty service. However, there is no explanation provided in these letters. Accordingly, an examination and full opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for an examination to determine whether it is as likely as not (50 percent probability or greater) that the Veteran's current spondylitis injury stems from an incident in active duty service. The examiner is specifically asked to comment upon the letters submitted by the Veteran from medical professionals in which they declare his current injury is at least as likely as not related to his time in service.

Additionally, if the examiner determines it is NOT at least as likely as not related to his active duty service, then the examiner is asked to determine if the Veteran's injury was aggravated during his National Guard service.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


